ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_01_FR.txt. 259

DÉCLARATION DE M. SCHWEBEL, PRÉSIDENT
[Traduction]

Jai voté pour l’ordonnance, mais non sans appréhension. Les ques-
tions délicates qu’elle soulève ont été débattues à la hâte, bien qu'avec
beaucoup de talent. Les moyens de preuve produits sont extrêmement
succincts. La Cour n’a pu procéder qu’à une analyse sommaire des points
de droit et de fait dans les circonstances qui lui avaient été imposées. Les
Etats-Unis soutiennent qu'aucun Etat n’a jamais prétendu, comme le fait
maintenant le Paraguay, que le droit de communication avec les fonc-
tionnaires consulaires prévu par la convention de Vienne sur les relations
consulaires n’ayant pas été respecté les décisions se rapportant à une
procédure judiciaire, une déclaration de culpabilité et un appel doivent
être annulés. Les Etats-Unis ont non seulement présenté des excuses au
Paraguay pour avoir omis involontairement de notifier à son consul l’ar-
restation et le jugement de l’accusé, mais ils ont aussi pris des mesures
concrètes pour renforcer le respect, qui semble être assez inégal sur leur
territoire, des obligations que leur impose la convention de Vienne.

Cela étant dit, fai voté en faveur de l'ordonnance indiquant des me-
sures conservatoires en application de l’article 41 du Statut de la Cour.
Ces mesures doivent être prises pour sauvegarder les droits du Paraguay
dans une situation d’urgence incontestable.

Je me suis prononcé en faveur de l’ordonnance essentiellement pour les
raisons suivantes: l'Etat de Virginie ayant admis qu'il avait omis d’accor-
der au consulat du Paraguay la possibilité de communiquer en temps utile
avec l’accusé, il est reconnu que le traité a été violé. Le fait que des excuses
ont été présentées et que des dispositions ont été prises au niveau fédéral
pour éviter que de tels manquements ne se reproduisent ne présente aucune
utilité pour l’accusé qui, selon le Paraguay, a subi ou a pu subir un préju-
dice parce qu’il n’a pu communiquer avec son consulat, ce qui soulève une
question relevant du fond. Il est évidemment important pour le maintien et
le développement de la primauté du droit entre les Etats que les obligations
conventionnelles soient respectées et que si elles ne le sont pas une répara-
tion soit demandée. L'intérêt réciproque des Etats au respect effectif des
obligations découlant de la convention de Vienne sur les relations consu-
laires est d’autant plus grand dans le monde d’aujourd’hui où les individus
se mélangent et le feront encore plus demain (et les ressortissants des Etats-
Unis qui se déplacent à l'étranger ont plus que les ressortissants de
n'importe quel autre Etat intérêt au respect de ces obligations). Selon moi,
ces considérations vont au-delà des graves difficultés que cette ordonnance
entraînera pour les autorités des Etats-Unis et de la Virginie.

(Signé) Stephen M. SCHWEBEL.

15
